789 So. 2d 1246 (2001)
Louie T. WRIGHT, Appellant,
v.
STATE of Florida, Appellee.
No. 1D00-2653.
District Court of Appeal of Florida, First District.
August 1, 2001.
Nancy A Daniels, Public Defender, and Phil Patterson, Assistant Public Defender, Tallahassee, for Appellant.
Robert A. Butterworth, Attorney General, and Felicia A. Wilcox, Assistant Attorney General, and Robert R. Wheeler, Assistant Attorney General, Tallahassee, for Appellee.
PER CURIAM.
Appellant Louie Wright was convicted of dealing in stolen property. At trial, the jury was instructed that "[p]ossession of recently stolen property unless satisfactorily explained gives rise to an inference that the person in possession of the property knew or should have known that the property had been stolen." As Appellant concedes, the issue we certified to the supreme court in Weddell v. State, 780 So. 2d 324 (Fla. 1st DCA 2001), is not preserved in this case.
AFFIRMED.
BOOTH, KAHN and PADOVANO, JJ., concur.